UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-30231




 MARY L. HELMS, individually and as next friend of Amy T. Helms;
AMY T. HELMS, a minor; MARIE L. SCHNEIDER,

           Plaintiffs - Appellants - Cross Appellees - Appellees,

                              VERSUS

 CECIL J. PICARD, Louisiana Superintendent of Public Education;
KENNETH DUNCAN, Louisiana State Treasurer; LOUISIANA STATE BOARD OF
ELEMENTARY AND SECONDARY EDUCATION; JEFFERSON PARISH SCHOOL BOARD
SYSTEM; ELTON LAGASSE, Superintendent of the Jefferson Parish
School System; LAURIE E. ROLLING, President and member of the
Jefferson Parish School Board; LIBBY MORAN, Vice President and
member of the Jefferson Parish School Board; ROBERT WOLFE, member
of the Jefferson Parish School Board; BARRY BORDELON, member of the
Jefferson Parish School Board; O.H. GUIDRY, member of the Jefferson
Parish School Board; CEDRIC FLOYD, member of the Jefferson Parish
School Board; POLLY THOMAS, member of the Jefferson Parish School
Board; GENE KATSANIS, member of the Jefferson Parish School Board;
MARTIN MARINO, member of the Jefferson Parish School Board,

                       Defendants - Appellees - Cross Appellants,
     and

RICHARD W. RILEY, Secretary of the United States Department of
Education; UNITED STATES DEPARTMENT OF EDUCATION,

                                           Defendants - Appellees,

     and

SPECIAL EDUCATION SERVICES CORPORATION,

                                            Defendant - Appellant,

     and

GUY MITCHELL; JAN MITCHELL; EUGENE CERISE; KATHY CERISE,

            Intervenor Defendants - Appellees - Cross Appellants.
       ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


                             September 27, 2000

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

JOHN M. DUHÉ, JR., Circuit Judge.

      This case is before us on remand from the Supreme Court.             Guy

Mitchell, et al, v. Mary Helms, et al, 530 U.S. ____, 120 S. Ct.
2530 (2000). The Supreme Court reversed our judgment and held that

20   U.S.C.   §§   7301-7303,   as   applied   in   Jefferson    Parish,    is

constitutional.      By necessary inference, this also reversed our

holding   that     the   Louisiana   counterpart    of   that   statute,   La.

Rev.Stat.Ann. §§ 17: 351-352, was also unconstitutional as applied

in Jefferson Parish.         Although it vacated our judgment in its

entirety, The High Court did not address the other issues decided

by us.    Helms v. Picard, 151 F.3d 347 (1998).

      Accordingly:

      We REINSTATE OUR JUDGMENT in favor of Defendants declaring the

Louisiana special education program, La.Rev.Stat.Ann. § 17:1941-

1956, constitutional as applied in Jefferson Parish.

      We REINSTATE OUR JUDGMENT affirming the District Court’s

decision in favor of defendants that the transportation payments to

the Jefferson Non-Public School Transportation Corporation, by

virtue of La.Rev.Stat.Ann. § 17:158 are constitutional.

      We RENDER JUDGMENT in favor of Defendants declaring that the

Federal instructional materials program, 20 U.S.C. §§ 7301-7373,

                                       2
and its Louisiana counterpart, La.Rev.Stat.Ann. §§ 17:351-52, are

constitutional as applied in Jefferson Parish.

     JUDGMENT RENDERED.




                                3